'Shulman, Chief Judge.
This is an appeal by appellant/employer from a decision by the superior court remanding the case to the State Board of Workers’ Compensation after an award by the board in favor of appellant. The board had denied appellee’s request for change in condition. The superior court’s order merely specified that the case be “remanded to the [board] for further consideration and review.”
There is no more fundamental principle of appellate practice than that providing that an appellate court has no authority to overturn an award of the State Board of Workers’ Compensation if that award is supported by any evidence and is not contrary to law. See Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408 (224 SE2d 65). A superior court may not remand a case to the board for reconsideration merely because it disagrees with the board’s view of the evidence. See Haney v. Pacific Employers Ins. Co., 117 Ga. App. 221 (160 SE2d 211). There is ample evidence in the record supporting the findings of the board. The superior court clearly erred in setting aside the award and remanding the case for “further consideration and review.”

Judgment reversed.


McMurray, P. J., and Birdsong, J, concur.

Douglas A. Bennett, for appellants.
E. B. Shaw, for appellee.